Citation Nr: 9928257	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in September 1993, served on active 
duty from March 1943 to January 1946, and from March 1946 
to March 1957.  His awards and decorations included the 
Silver Star Medal and the Purple Heart Medal.

The appellant is the veteran's widow.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Sioux 
Falls, South Dakota, confirmed and continued its denial 
of entitlement to service connection for the cause of the 
veteran's death. Thereafter, the case was returned to the 
Board for further appellate action.

In its remand, the Board noted that the claim of 
entitlement to service connection for the cause of the 
veteran's death was also a claim of entitlement to 
service connection for lung cancer for the purpose of 
accrued benefits.  38 U.S.C.A. § 5101(b) (West 1991); 
38 C.F.R. § 3.152(b)(1) (1998).  Subsequent to the 
Board's prior Remand, the United States Court of Appeals 
for the Federal Circuit held that in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296 (1998).  At the time of the veteran's death, 
there was no pending claim for service connection for 
lung cancer, nor was he entitled to such under an 
existing rating or decision.


Following the requested development, the RO also denied a 
claim of entitlement to service connection for the 
residuals of right leg fractures for the purpose of 
accrued benefits.  The appellant was notified of that 
decision, as well as her appellate rights; however, a 
Notice of Disagreement was not received with respect to 
that part of the decision.  Accordingly, that issue is 
not before the Board and will not be considered below.  
38 U.S.C.A. § 7105(a)(West 1991); 38 C.F.R. § 20.200 
(1998).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death 
may be granted when it can be shown that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service connection connotes many factors, but basically, 
it means that the facts, shown by evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with service in the 
Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  For certain 
disabilities, such as cancer, service connection may be 
presumed when that disability is shown to a degree of 10 
percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question is whether the appellant's claim 
is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current or 
fatal disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current or fatal disability 
(medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The death certificate shows that the veteran died in 
September 1993 at the age of 67.  The cause of death is 
listed as lung cancer which had been present for 6 months 
and had been confirmed by biopsy.  The evidence, however, 
is negative for any evidence of lung cancer in service or 
during the first year after the veteran's discharge from 
service.  Such a disease was not clinically reported 
until the issuance of his death certificate in September 
1993. 

At the time of the veteran's death, service connection 
was in effect for the post-operative residuals of right 
knee disability, including arthritis, evaluated as 30 
percent disabling; arthritis of the left knee, evaluated 
as 10 percent disabling; the residuals of a gunshot wound 
of the left thigh, Muscle Group XIII, evaluated as 10 
percent disabling; the residuals of a back injury, and 
spondylolisthesis of the lumbosacral spine, evaluated as 
10 percent disabling.  Service connection was also in 
effect for bilateral high tone defective hearing, 
malaria, hepatitis with jaundice, and the residuals of a 
fractured right hand, each evaluated as noncompensable.  
However, the evidence does not show, and the appellant 
does not contend, that any of those disabilities either 
caused or materially contributed to the cause of the 
veteran's death.

The primary thrust of the appellant's contentions is that 
the veteran's lung cancer was the result of his smoking 
in service.  She notes that the veteran started smoking 
in service and that he was provided free cigarettes 
during service which led to his addiction.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by 
a veteran during the veteran's service. 112 Stat. 685, 
865-66 (1998) (now codified at 38 U.S.C.A. § 1103).  
However, this new section applies only to claims filed 
after June 9, 1998.  As the appellant filed her present 
claim in 1993, the statutory change will not affect the 
disposition of this appeal.  

In order to establish service connection for lung cancer 
on the basis of smoking in service, to include nicotine 
dependence, the evidence must show that the cancer 
actually resulted from his use of tobacco products in the 
line of duty and not from any willful misconduct, or that 
the veteran developed nicotine dependence in service 
which caused him to use tobacco products after service, 
and that such use led to the fatal cancer.  VAOPGCPREC 2-
93 (January 13, 1993); VAOPGCPREC 19-97 (May 13, 1997). 

The preponderance of the evidence, including statements 
by the veteran's brother and sister and medical histories 
completed by the veteran in May or June 1985 and August 
1991, shows that he started smoking prior to service and 
did so continuously right up to the time of his death.  
There is no evidence in service that his smoking 
constituted willful misconduct.  38 C.F.R. § 3.1(n) 
(1998).  Indeed, the evidence does not show that he 
engaged in deliberate or intentional wrongdoing and 
either knew or intended the health consequences of 
smoking or used tobacco with a wanton and reckless 
disregard of its probable consequences.  Moreover, there 
is no competent evidence that his lung cancer actually 
resulted from his use of tobacco in the line of duty.  
While a VA medical opinion, dated in January 1999, 
indicates that the veteran suffered from nicotine 
dependence, the physician does not identify that 
dependence as having occurred in service.  Rather, he 
concluded that it was more likely than not, or at least 
as likely as not, that the veteran's nicotine dependence 
developed prior to his entry in service.  Therefore, 
although there is evidence that the veteran's lung cancer 
is related to smoking, the Board is of the opinion that 
the evidence does not establish a nexus to the veteran's 
use of tobacco products or to the onset of nicotine 
dependence in service. 

The appellant also contends that the veteran's fatal lung 
cancer was the result of asbestos exposure in service.  
The evidence shows that for much of his service, the 
veteran's primary duties were those of a construction 
foreman.  Occupations which may involve exposure to 
asbestos include carpentry and construction.  M21-1, Part 
VI, 7.21, Change 58 (January 31, 1997).  However, there 
is no evidence that the veteran, in fact, had a history 
of such exposure.  Even if he did, there is no competent 
evidence, including clinical or X-ray findings, that his 
lung cancer was in any way related to such exposure.  

Finally, the appellant maintains that the fatal lung 
cancer was the result of exposure to bomb radiation which 
the veteran experienced in Japan shortly after World War 
II.  Service connection may be presumed for certain 
diseases which result from participation in radiation 
risk activity.  However, such diseases do not include 
lung cancer.  38 U.S.C.A. § 1112(c) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(d) (1998).  Accordingly, 
service connection for lung cancer is not warranted under 
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 3.309(d).

Lung cancer, however, is considered a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2)(iii) (1998).  In all claims 
in which it is established that a radiogenic disease, 
such as lung cancer, first became manifest after service 
and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. 
§ 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (1998).  
If the veteran was exposed to ionizing radiation in 
service, then it must be shown that he subsequently 
developed the radiogenic disease 5 or more years after 
the exposure.  38 C.F.R. § 3.311(b)(1) (1998).  Prior to 
adjudication, the claim must be referred to the VA 
Undersecretary for Benefits for further consideration and 
possible referral for an opinion to the VA Undersecretary 
for Health Benefits.  38 C.F.R. § 3.311(b)(1)(iii), (c) 
(1998).

The evidence shows that during active duty, the veteran 
was in Japan on several occasions, including a tour of 
duty in Nagasaki from September to November 1945.  
However, using all possible worst case presumptions, the 
Defense Nuclear Agency (DNA) estimates that he was 
exposed to less than one rem of radiation.  In fact, DNA 
reports that it is probable that the great majority of 
servicemen assigned to the Nagasaki occupation forces 
received no radiation whatsoever, and that the highest 
dose received by anyone was a few tens of millirem.  
After reviewing the evidence, including the DNA findings, 
VA's Assistant Chief Medical Director for Public Health 
and Environmental Hazards (CMD) concluded that there was 
no reasonable possibility that the veteran's lung cancer 
could be attributed to ionizing radiation in service.  In 
particular, she noted that exposure to less than 25.5 
rads at age 19 in a known, regular smoker provided a 99 
credibility that there was no reasonable possibility that 
it was as likely as not that the veteran's lung cancer 
was related to exposure to ionizing radiation.  VA's 
Director of Compensation and Pension Service also 
reviewed the record and concurred with the CMD's 
conclusion.


Although the record does not establish the presumptive 
criteria for service connection based on radiation 
exposure, the appellant may still obtain service 
connection for the cause of the veteran's death if she 
cites or submits competent scientific or medical evidence 
that the fatal lung cancer was a residual of radiation 
exposure.  38 C.F.R. § 3.311(b)(4) (1998).  To date, she 
has not done so. 

In a statement received in July 1995, the appellant noted 
that she had received a letter from DNA which indicated 
that it was generally assumed by scientists that even low 
levels of radiation exposure carried some slight risk.  
Therefore, she requested that all reasonable doubt be 
resolved in her favor and that her claim be granted.  
However, there remains no competent evidence that the 
veteran's exposure actually resulted in any disability, 
let alone lung cancer.  In this regard, it should be 
noted that the benefit of the doubt is invoked in those 
cases where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102 (1998).  In 
this case, there is no such balance. 

The only reports of a relationship between the veteran's 
fatal lung cancer and service are those offered by the 
appellant.  While VA does not doubt the sincerity of her 
beliefs; it must be emphasized that she is not qualified 
to render a medical opinion.  Lay personnel are competent 
to provide evidence describing symptomatology that is 
capable of lay observation.  They cannot provide material 
and probative evidence where an expert opinion is 
required.  LeShore v. Brown, 8 Vet. App. at 408; Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.


Inasmuch as the evidence does not establish that lung 
cancer had its onset in service or during the first year 
after service or that there is a nexus between the 
veteran's fatal lung cancer and his smoking in service, 
claimed asbestos exposure in service, or claimed 
radiation exposure in service, the Board is of the 
opinion that there is no plausible basis for service 
connection for the cause of the veteran's death on any of 
the appellant's various theories of the case.  
Accordingly, the claim is not well grounded.

In arriving at this decision, the Board notes that the VA 
physician's comment (January 1999) that the record is 
negative for the pathology report from the biopsy which 
would, without question, clearly document that the 
veteran had lung cancer.  While the VA physician noted 
that erroneous diagnoses on death certificates occurred 
as often as 10 to 20 percent of the time, there is no 
affirmative evidence that such error has occurred in this 
case.  In fact, the appellant makes no such allegation.  
Moreover, the Board finds that the RO has been diligent 
in its attempts to assist the appellant in the 
development of her claim.  Despite several recent 
requests by VA, she has not identified any outstanding 
evidence which could support that claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

